                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


SUSAN VILLEGAS                                 )
                       Plaintiff,              )
                                               )
v.                                             )      JUDGMENT
                                               )
                                               )      No. 5:19-CV-404-FL
ANDREW SAUL, Commissioner of                   )
Social Security,                               )
                 Defendant.                    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s consent motion for attorney fees and defendant’s stipulation for attorney
fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 15, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$6,750.00 plus reimbursement of $400.00 for filing fees.

This Judgment Filed and Entered on October 15, 2020, and Copies To:
George C. Piemonte (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Amanda B. Gilman (via CM/ECF Notice of Electronic Filing)

October 15, 2020                       PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk




           Case 5:19-cv-00404-FL Document 29 Filed 10/15/20 Page 1 of 1
